DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHTING SYSTEM FOR AN AIRCRAFT WITH MULTICHANNEL LENS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the first and second light beams… emitted simultaneously from the refractive optical element”. It is unclear because in claim 6, the first light beam is emitted as a third light beam. For the purposes of claim examination, the Examiner will interpret claim 7 as referring to the second and third light beams.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessling-Von Heimendhal et al., US 2018/0334263 A1 (hereafter Heimendhal).
Regarding claim 1, Heimendhal discloses “A lighting system for an aircraft comprising: a light source (84, Fig. 3), and a refractive optical element (86, Fig. 3) configured to receive light from the light source and direct the light into separate light beams (seen in Fig. 3, ¶ [0054]).”
Regarding claim 4, Heimendhal discloses the invention of claim 1, as cited above, and further discloses “the light source comprises at least one light emitting diode (LED) (¶ [0022]).”
Regarding claim 5, Heimendhal discloses the invention of claim 1, as cited above, and further discloses “the at least one refractive optical element comprises at least one multichannel lens (definition of “multichannel lens” from Instant Application ¶ [0019] “A multichannel lens is a lens that receives a light beam and redirects the light into two or more separate light beams”; seen in Heimendhal Fig. 3, lens 86 separates the light into two or more separate light beams).”  

  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimendhal in view of O’Kell et al., US 2020/0275540 A1.
Regarding claim 2, Heimendhal discloses the invention of claim 1, as cited above, but does not explicitly disclose “at least one optical guide element configured to guide light from the light source to the at least one refractive optical element.” Heimendhal is silent with regards to how the lens is supported in the housing. Heimendhal does disclose that reflectors can be used with the lens (¶ [0055]).
O’Kell discloses an LED light with a lens, and an optical guide element (collimator 12, Fig. 2) configured to guide light from the light source to the refractive optical element (¶ [0095]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a collimator, such as taught by O’Kell, to the lighting system as taught by Heimendhal. One of ordinary skill in the art would have been motivated to include an optical guide element such as a collimator in order to prevent optical losses outside of the lens and increase optical efficiency.
Regarding claim 3, Heimendhal in view of O’Kell discloses the invention of claim 2, as cited above, but does not explicitly disclose “the at least one optical guide element spans a gap between the light source and the refractive optical element of at least one foot.” Heimendhal and O’Kell are silent with regards to the dimensions of the structural elements.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to change the size of the optical guide element, since it has been held that mere changes in size involves only routine skill in the art. (See MPEP 2144.04 (IV), In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)). One of ordinary skill in the art would have been motivated to change the size of the lighting device to meet the specific lighting needs of a given application such as the desired volume of the device. Please note that in the instant .


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimendhal in view of Hessling Von Heimendhal et al., US 8956023 B1 (hereafter Heimendhal ‘023), and further in view of Mao et al., US 10136490 B1 .
Regarding claim 6, Heimendhal discloses the invention of claim 1, as cited above, and further discloses “the light source is configured to emit a single diverting first light beam (seen in Fig. 3), the refractive optical element includes a light receiving surface oriented to receive the first light beam and a light emitting surface opposite to the light receiving surface (seen in Fig. 3), and the light receiving surface includes planar surface (seen in Fig. 3), and the planar surface is oriented to direct the first light beam as a third light beam passing through the light emitting surface and towards a second surface of the aircraft separated from the first surface (4, ¶ [0040]).  
However, Heimendhal does not explicitly disclose “the light receiving surface includes a first lobe” and “wherein the first lobe is shaped to refract the first light beam into a second   light beam passing through the light emitting surface towards a first surface of the aircraft”.
Heimendhal does disclose that the illumination direction of the beams is not limited to their disclosure.
Heimendhal ‘023 discloses a lighting system for an aircraft wherein different regions of the aircraft are illuminated (col. 1, ln. 36-45).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the lighting system beams, as taught by Heimendhal, be directed towards different parts of the aircraft, such as taught by Heimendhal ‘023. One of ordinary skill in the art would have been motivated to direct the light towards different parts of the aircraft for providing 
Mao discloses a lens and teaches that the input surface and output surface can include various surface portions with different shapes, sometimes convex (col. 9, ln. 40-44).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify one of the lens input surface, as taught by Heimendhal, to be convex (lobe shaped), such as taught by Mao. One of ordinary skill in the art would have been motivated to have one of the input surfaces be convex for achieving different optical distributions and beam angles to meet the lighting distribution requirements (Mao, col. 9, ln. 40-44 and 52).
Regarding claim 7, Heimendhal in view of Heimendhal ‘023 and Mao discloses the invention of claim 6, as cited above, and further discloses “the first and second light beams do not overlap and are emitted simultaneously from the refractive optical element (see 112(b) rejection above for interpretation, seen in Heimendhal Fig. 3).  

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., CN 108128468 A (all citations to Shi will be made to the English language translation provided by Espacenet) in view of Heimendhal.

Regarding claim 8, Shi discloses “An ice monitoring system for an aircraft comprising: a thermal sensor configured to acquire thermal information of a surface of the aircraft (icing detection elements and temperature sensors, ¶ [0017] ) , and a controller (¶ [0046]) configured to receive data indicating the thermal information, use the data to determine whether ice is on the surface (¶ [0012] “issue icing signals based on the captured images”; additionally ¶ [0078-0080, 0084-0087]) 


Heimdhal discloses “A lighting system for an aircraft comprising: a light source (84, Fig. 3), and a refractive optical element (86, Fig. 3) configured to receive light from the light source and direct the light into separate light beams (seen in Fig. 3, ¶ [0054]).”
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a lighting system, such as taught by Heimdhal, to the ice montoring system, as taught by Shi. One of ordinary skill in the art would have been motivated to include a lighting system for allowing the pilot or crew to inspect the surface for ice build-up (Heimdahl, ¶ [0011]). Additionally, it would have been obvious to configure the controller as taught by Shi to turn on the light after detecting ice, for allowing the pilot or crew to inspect the surface for ice build-up (Heimdahl, ¶ [0011]).
Regarding claim 9, Shi in view of Heimdahl discloses the invention of claim 8, as cited above, and further discloses “an imaging system configured capture visual information of the surface of the aircraft (Shi, image acquisition component 40 ¶ [0078]).”


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Heimdhal, and further in view of Stern et al., US 5838239.
Regarding claim 10, Shi in view of Heimdahl discloses the invention of claim 9, as cited above, but does not explicitly disclose “a display and the controller is configured to cause the display to show the visual information of the surface”.
Stern discloses an ice monitoring system, and a display to display the capture image (col. 19, ln. 6-14)
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Heimdahl and further in view of Somanath et al., US 10160550 B1.
Regarding claim 11, Shi in view of Heimdahl discloses the invention of claim 8, as cited above, but does not explicitly disclose “the thermal sensor comprises an infrared camera.”  
Somanath discloses an ice monitoring system with a near infrared camera system (col. 5, ln. 49-50).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include an infrared camera system, such as taught by Somanath, to the ice monitoring system, as taught by Shi in view of Heimdahl. One of ordinary skill in the art would have been motivated to include an infrared camera, for selecting a known method of acquiring thermal information for ice monitoring.

Claim 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Heimdahl and further in view of Heimdahl ‘023.

Regarding claim 12, Shi discloses “An aircraft comprising (¶ [0012]): a leading edge of an aerodynamic surface (wing, ¶ [0012]; 
a thermal sensor (icing detection elements and temperature sensors, ¶ [0017] ) configured to acquire thermal information of the leading edge and generate a data signal comprising thermal information of the leading edge, and a controller configured to receive the 
However, Shi does not explicitly disclose “a light source mounted to the aircraft and configured to generate a first light beam along a first light path, and a refractive optical element having a light receiving surface in the first light path and configured to receive the first light beam and split the first light beam in to at least a second light beam and a third light beam, wherein the second light beam illuminates the leading edge and the third light beam illuminates another surface of the aircraft which is separate from the leading edge;” and “activate the light source to illuminate the surface in response to the determination of ice on the surface”
Heimdhal discloses “a light source (84, Fig. 3) mounted to the aircraft and configured to generate a first light beam along a first light path (seen in Fig. 3), and a refractive optical element  (86, Fig. 3) having a light receiving surface in the first light path and configured to receive the first light beam and split the first light beam in to at least a second light beam and a third light beam (seen in Fig. 3, ¶ [0054]), wherein the second light beam illuminates the leading edge (¶ [0011]) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a lighting system, such as taught by Heimdhal, to the ice montoring system, as taught by Shi. One of ordinary skill in the art would have been motivated to include a lighting system for allowing the pilot or crew to inspect the surface for ice build-up (Heimdahl, ¶ [0011]). Additionally, it would have been obvious to configure the controller as taught by Shi to turn on the light after detecting ice, for allowing the pilot or crew to inspect the surface for ice build-up (Heimdahl, ¶ [0011]).
Heimendhal ‘023 discloses a lighting system for an aircraft wherein different regions of the aircraft are illuminated (col. 1, ln. 36-45).

Additionally, it would have been obvious to configure the controller as taught by Shi to turn on the light after detecting ice, for allowing the pilot or crew to inspect the surface for ice build-up (Heimdahl, ¶ [0011]).
Regarding claim 13, Shi in view of Heimdahl  and Heimdahl ‘023 discloses the invention of claim 12, as cited above, and further discloses “a camera configured for capture an image of the leading edge (Shi, image acquisition component 40 ¶ [0069, 0078]).”
Regarding claim 15, Shi in view of Heimdahl  and Heimdahl ‘023 discloses the invention of claim 12, as cited above, and further discloses “the refractive optical element is a multichannel lens (definition of “multichannel lens” from Instant Application ¶ [0019] “A multichannel lens is a lens that receives a light beam and redirects the light into two or more separate light beams”; seen in Heimendhal Fig. 3, lens 86 separates the light into two or more separate light beams).”


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Heimdahl  and Heimdahl ‘023, and further in view of Stern .
Regarding claim 14, Shi in view of Heimdahl  and Heimdahl ‘023 discloses the invention of claim 12, as cited above, but does not explicitly disclose “a display configured to display the image captured by the camera.  “

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a display, such as taught by Stern, to the ice monitoring system, as taught by Shin in view of Heimdahl and Heimdahl ‘023. One of ordinary skill in the art would have been motivated to include a display for allowing a human observer to determine if any ice is present (Stern, col. 13, ln. 11-15).

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Heimdahl  and Heimdahl ‘023 and further in view of Mao .
Regarding claim 16, Shi in view of Heimdahl  and Heimdahl ‘023 discloses the invention of claim 15, as cited above, and further discloses “the light receiving side of the multichannel lens includes a planar surface” and “the planar surface passes the first light beam through multichannel lens and emit the first light beam as the third light beam” (seen in Heimdahl Fig. 3)
However, Heimdahl but does not explicitly disclose the light receiving side of the multichannel lens includes a lobe, and the lobe  is shaped to refract the first beam to form the second light beam.”
Mao discloses a lens and teaches that the input surface and output surface can include various surface portions with different shapes, sometimes convex (col. 9, ln. 40-44).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify one of the lens input surface, as taught by Heimendhal, to be convex (lobe shaped), such as taught by Mao. One of ordinary skill in the art would have been motivated to have one of the input surfaces be convex for achieving different optical distributions and beam angles to meet the lighting distribution requirements (Mao, col. 9, ln. 40-44 and 52).
Regarding claim 17, Shi in view of Heimdahl  and Heimdahl ‘023 and Mao discloses the invention of claim 16, as cited above, and further discloses “the multichannel lens includes a light emitting side which is planar, and the second and third light beams pass out of the multichannel lens at the light emitting side ((Mao, col. 9, ln. 40-44 and 52).  “

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Heimdahl  and Heimdahl ‘023, and further in view of O’Kell.

Regarding claim 18, Shi in view of Heimdahl  and Heimdahl ‘023 discloses the invention of claim 12, as cited above, but does not explicitly disclose “an optical guide element configured to guide light from the light source to the refractive optical element.”  
O’Kell discloses an LED light with a lens, and an optical guide element (collimator 12, Fig. 2) configured to guide light from the light source to the refractive optical element (¶ [0095]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a collimator, such as taught by O’Kell, to the lighting system as taught by Heimendhal. One of ordinary skill in the art would have been motivated to include an optical guide element such as a collimator in order to prevent optical losses outside of the lens and increase optical efficiency.
Regarding claim 19, Shi in view of Heimdahl  and Heimdahl ‘023 and O’Kell discloses the invention of claim 18, as cited above, but does not explicitly disclose “the at least one optical guide element spans a gap between the light source and the refractive optical element of at least one foot.” Heimendhal and O’Kell are silent with regards to the dimensions of the structural elements.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to change the size of the optical guide element, since it has been held that mere changes in size involves only routine skill in the art. (See MPEP 2144.04 (IV), In Gardner v.TEC Syst., .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hessling-Von Heimendahl et al., US 2019/0291894 A1 discloses a multichannel lens for an aircraft light
Klein et al., US 2018/0084620 A1 discloses a lens for an aircraft light

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875